Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment received on March 25, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 10-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ANDERSSON et al. (US 7,093,405).
In reference to claims 1-4, 10-13, 15 and 16, ANDERSSON et al. discloses an aseptic filling and packaging method and apparatus comprising: a supplying device 46 for gaseous hydrogen peroxide, the supplying device 24 having an evaporator heater 69 attached to a wall outside the sterilization chamber, a mixer header 8 connected to a bent pipe 52 and outside air (71, 75); the sterilization chamber 3 allowing passage of a film sheet 2 therethrough, and to which gaseous hydrogen peroxide is supplied (21) from the supplying device 46; a ventilator 27 that ventilates a ventilation chamber 30 through which the film sheet 2 passes, the ventilation chamber 30 located downstream of the sterilization chamber 3; and a filling and packaging 
In reference to claims 1-3, 8-10, 11, 15 and 16, ANDERSSON et al. discloses an aseptic filling and packaging method and apparatus comprising: a supplying device 46 for gaseous hydrogen peroxide, the supplying device 24 having an evaporator 69, a mixer header 8 connected to a bent pipe 52 and outside air (71, 75); a sterilization chamber 30 through which a film sheet 2 passes, and to which gaseous hydrogen peroxide is supplied (21) from the supplying device 46; a ventilator 27 that ventilates a ventilation chamber 25 through which the film sheet 2 passes, the ventilation chamber 30 located downstream of the sterilization chamber 30; and a filling and packaging chamber 28 located downstream of the ventilation chamber 25, wherein the filling and packaging chamber 28 comprises a film forming device 29 that forms the film sheet 2 into a packaging bag, and a filling device 34 that fills the plastic packaging bag 38; wherein the filling and packaging chamber 28 is ventilated (figure 1) by the ventilator 27; an antechamber 6 located upstream and adjacent to the sterilization chamber 30, with a biased gate 70 adjacent to an inlet of the antechamber; and an attachment device 4 upstream of the antechamber 6 that attaches a spout 5 to the film sheet 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over ANDERSSON et al. (US 7,093,405) in view of TSURTA et al. (US 2012/0017540).
Regarding claim 14, ANDERSSON et al. discloses an aseptically filling and packaging system comprising: a film sheet 2 fed about a filling tube and sealed to define a packaging bag.  ANDERSSON et al. does not disclose squeezing rollers as claimed.  TSURTA et al. teaches a filling and packaging system comprising: a filling tube 61 and squeezing rollers 56 that press a portion of a plastic film 8 as claimed.  It would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the filling and packaging system of ANDERSSON et al. to include squeezing rollers that separate the film sheet in a direction in which the film sheet is conveyed, since paragraphs 123-124 of TSURTA et al. state such a modification allows the film sheet to be closed below the filling tube for the purpose of manufacturing a film packaging body that does not contain air.



Allowable Subject Matter
Claims 5-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 5-7:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed aseptic filling and packaging apparatus comprising a first line, second line and third line arranged relative to a sterilization chamber, ventilation chamber and antechamber as claimed.
The following is a statement of reasons for the indication of allowable subject matter of claim 9:  Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed aseptic filling and packaging apparatus comprising a biased gate responsive to a the passing force of an (spout) attachment and configured relative to aa sterilization chamber, ventilation chamber and antechamber as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Other helpful telephone numbers are listed for applicant's benefit:
Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199

	


/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



February 13, 2021